Sup. Ct. Ind. Certiorari denied for want of standing of petitioner. Doremus v. Board of Education of the Borough of Hawthorne, 342 U. S. 429. Mr. Justice Douglas would deny certiorari on grounds that petitioner, who was convicted of performing an abortion, is not a doctor and that the decisions of this Court in Roe v. Wade, ante, p. 113, and Doe v. Bolton, ante, p. 179, were confined to the condition, inter alia, that the abortion, if performed, be based on an appropriately safeguarded medical judgment.